Evans, Judge.
The Supreme Court in Bostwick Banking Co. v. Arnold, 227 Ga. 18, having reversed the judgment of this court in Arnold v. Bostwick Banking Co., 121 Ga. App. 131 (173 SE2d 236), wherein it was held that a jury might determine from the evidence submitted on summary judgment that the plaintiff had made material alterations in filling in the balance of the notes, as he was required to do in comgjeting the blanks in the same which could avoid the instrument under the Uniform Commercial Code (Code Ann. §§ 109A-3 — 306, 109A-3— 407; Ga. L. 1962, pp. 156, 255, 259), our judgment reversing the trial court is vacated and set aside. The ruling made by the Supreme Court is made the judgment here. Accordingly, the trial judge did not err in granting the motion for summary judgment in favor of the plaintiff.

Judgment affirmed.


Hall, P. J., and Deen, J., concur.